Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13, 16-25, 29, and 30 are pending.  Claims 14, 15, and 26-28 have been canceled.  Note that, Applicant’s amendment and arguments filed February 2, 2021, have been entered.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2021, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 11/3/20 have been withdrawn:
The rejection of claims 1, 3-13, 16-20, and 22-25 under 35 U.S.C. 103 as being unpatentable over Danziger et al (2011/0312869) in view of Caldwell et al (US 2005/0101503), has been withdrawn. 
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Danziger et al (2011/0312869) in view of Caldwell et al (US 2005/0101503) as applied 
The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Danziger et al (2011/0312869) in view of Caldwell et al (US 2005/0101503) as applied to claims 1, 3-13, 16-20, and 22-25 above, and further in view of Wang et al (US 2016/0090553), has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-13, 16, 19, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Danziger et al (2011/0312869).
Danziger et al teach laundry detergent and cleaning compositions which provide improved cleaning benefits that comprise a novel polymer system.  The polymer system comprises one or more amphiphilic alkoxylated grease cleaning polymers and either a clay soil cleaning polymer; or a soil suspending polymer.  See Abstract.  Suitable soil suspending polymers are any polymer that suspends removed soil and include alkoxylated polyalkyleneimines which are the same as recited by the instant claims.  See paras. 56-61.  The soil suspending polymers are present in amounts from 0.05% to 10% by weight.  See para. 102.  Surfactants may be used in amounts from 0.5% to 80% 
Danziger et al do not teach, with sufficient specificity, a granular composition containing an alkyl alkoxylated sulfate, an alkoxylated polyethyleneimine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant claims, to formulate a granular composition as recited by the instant claims containing an alkyl alkoxylated sulfate, an alkoxylated polyethyleneimine, and the other requisite components of the composition in the specific amounts as recited by the instant claims, because the broad teachings of Danziger et al suggest a granular composition having the specific particle size as recited by the instant claims containing an alkyl alkoxylated sulfate, an alkoxylated polyethyleneimine, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
s 17, 18, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Danziger et al (2011/0312869) as applied to claims 1, 3-13, 16, 19, 20, and 22-25  above, and further in view of Caldwell et al (US 2005/0101503).
Danziger et al are relied upon as set forth above.  However, Danziger et al do not teach the specific particle size, the use of sodium carbonate, or a chelant such as ethylene diamine N-N-disuccinate in addition to the other requisite components of the composition as recited by the instant claims.  
Caldwell et al teach a method for making a laundry detergent particle comprising from 10 to 60% by weight of zeolite, etc.  The particles may be incorporated into a finished detergent composition or as part of an agglomerate or extrudate.  See Abstract.  The detergent compositions are preferably granular detergents, and the detergent particles or the composition has an average particle size of from 200 microns to 2000 microns.  See paras. 43-47.  Suitable zeolites include those such as zeolite A.  Chelants may be used in the compositions in amounts from 1 to 20% by weight and suitable chelants include ethylene diamine N-N-disuccinate, etc.  See paras. 31-36.  Additionally, builders like sodium carbonate may also be used.  See paras. 74-78.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate the granular composition as taught by Danziger et al to have a particle size as recited by the instant claims, with a reasonable expectation of success, because Caldwell et al teach the formulation of a similar granular composition at a particle size as recited by the instant claims and further, Danziger et al teach formulating granular compositions in general. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a chelant such as ethylene diamine N-N-disuccinate in the specific amounts as recited by the instant claims in the composition taught by Danziger et al, with a reasonable expectation of success, because Caldwell et al teach the use of a chelant such as ethylene diamine N-N-disuccinate in the specific amounts as recited by the instant claims in a similar composition and further, Danziger et al teach the use of chelants in general.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Danziger et al (2011/0312869) as applied to claims 1, 3-13, 16, 19, 20, and 22-25 above, and further in view of Kandasamy (US 6,159,927).
Danziger et al are relied upon as set forth above.  However, Danziger et al do not teach particles containing polyethylene glycol in the specific amounts as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.  
Kandasamy teaches structured surfactant compositions comprising a detergent surfactant and hydrophilic silica particulates to be used in granular detergent compositions.  See Abstract.  See Abstract.  Additionally, polymeric dispersing agents can be used in the composition in amounts from about 0.1% to about 7% by weight and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyethylene glycol in the specific amounts as recited by the instant claims in the active agent particles as taught by Danziger et al, with a reasonable expectation of success, because Kandasamy teaches that the use of polyethylene glycol in the specific amounts as recited by the instant claims enhance overall detergent builder performance, when used in combination with other builders by crystal growth inhibition, particulate soil release peptization, and anti-redeposition and further, Danziger et al teach the use of various optional ingredients in general and such properties would be desirable in the compositions taught by Danziger et al.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Danziger et al (2011/0312869) as applied to claims 1, 3-13, 16, 19, 20, and 22-25 above, and further in view of Wang et al (US 2016/0090553).
Danziger et al are relied upon as set forth above.  However, Danziger et al do not teach the use of a hydrophobically modified sulfonated acrylic acid copolymer in addition to the other requisite components of the composition as recited by the instant claims.  
Wang et al teach a laundry detergent composition comprising a sulfonate group-containing copolymer which is useful in improving anti-soil redeposition in high water 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hydrophobically modified sulfonated acrylic acid copolymer in the granules taught by Danziger et al, with a reasonable expectation of success, because Want et al teach that the use of a hydrophobically modified sulfonated acrylic acid copolymer in a similar composition provides enhanced anti-soil redeposition properties to the composition and further, Danziger et al teach the use of various additional components such as dispersant polymers and such properties would be desirable in the compositions taught by Danziger et al.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 16-25, 29, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9-12, and 14-23 of copending Application No. 15/880599, claims 1-15 and 17-20 of 15/880604, or 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a water-soluble unit dose article containing a water-soluble fibrous structure, particles containing an alkyl alkoxylated sulfate, an alkoxylated amine, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because 1, 6, 7, 9, and 14-22 of copending Application No. 15/880599, claims 1-20 of 15/880604, or claims 1, 2, 4-13, 15, and 17-19 of 15/880594 suggest a water-soluble unit dose article containing a water-soluble fibrous structure, particles containing an alkyl alkoxylated sulfate, an alkoxylated amine, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Danziger et al, Applicant states that the Office action fails to connect a teaching of a powder detergent composition to that of a particle with a specific composition.  Additionally, Applicant states that a teaching of a composition in powder form with certain ingredients doesn’t necessitate a learning regarding the composition of the individual particles.  
In response, note that, Danziger et al clearly teach that the composition may be in any form such as such as in the form of a solid such as a powder, granules, 
 With respect to the rejection of instant claim 2 under 35 U.S.C. 103 using  Danziger et al in view of Kandasamy, Applicant states that the teachings of Danziger et al are not sufficient to suggest the claimed invention and that the teachings of Kandasamy are not sufficient to remedy the deficiencies of Danziger et al.  In response, note that, the Examiner asserts that the teachings of Danziger et al are sufficient to suggest the claimed invention or the reasons set forth above.  Additionally, the Examiner asserts that Kandasamy is analogous prior art relative to the claimed invention and Danziger et al and that one of ordinary skill in the art clearly would have looked to the teachings of Kandasamy to cure the deficiencies of Danzier et al et al with respect to instant claim 2.  Kandasamy is a secondary reference relied upon for its teaching of polyethylene glycol in the specific amounts as recited by the instant claims.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use polyethylene glycol in the specific amounts as recited by the instant claims in the active agent particles as taught by Danziger et al, with a reasonable 
With respect to the rejection of instant claim 21 under 35 U.S.C. 103 as being unpatentable over Danziger et al, further in view of Wang et al, Applicant states that the teachings of Danziger et al are not sufficient to suggest the claimed invention and that the teachings of Wang et al are not sufficient to remedy the deficiencies of Danziger et al.  In response, note that, the Examiner asserts that the teachings of Danziger et al are sufficient to suggest the claimed invention or the reasons set forth above.  Additionally, the Examiner asserts that Wang et al is analogous prior art relative to the claimed invention and Danziger et al and that one of ordinary skill in the art clearly would have looked to the teachings of Wang et al to cure the deficiencies of Danziger et al with respect to instant claim 21.  Wang et al is a secondary reference relied upon for its teaching of a hydrophobically modified sulfonated acrylic acid copolymer.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a hydrophobically modified sulfonated acrylic acid copolymer in the granules taught by Danziger et al, with a reasonable expectation of success, because Wang et al teach that the use of a hydrophobically modified sulfonated acrylic acid copolymer in a 
With respect to the rejection of instant claims 17, 18, 29, and 30 under 35 U.S.C. 103 as being unpatentable over Danziger et al, further in view of Caldwell et al, Applicant states that the teachings of Danziger et al are not sufficient to suggest the claimed invention and that the teachings of Caldwell et al are not sufficient to remedy the deficiencies of Danziger et al.  In response, note that, the Examiner asserts that the teachings of Danziger et al are sufficient to suggest the claimed invention or the reasons set forth above.  Additionally, the Examiner asserts that Caldwell et al is analogous prior art relative to the claimed invention and Danziger et al and that one of ordinary skill in the art clearly would have looked to the teachings of Caldwell et al to cure the deficiencies of Danziger et al with respect to instant claim 21.  Caldwell et al is a secondary reference relied upon for its teaching of a specific particle size, sodium carbonate, and a chelating agent such as ethylene diamine N-N-disuccinate.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to formulate the granular composition as taught by Danziger et al to have a particle size as recited by the instant claims, with a reasonable expectation of success, because Caldwell et al teach the formulation of a similar granular composition at a particle size as recited by the instant claims and further, Danziger et al teach formulating granular 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/February 13, 2021